Exhibit 10.1




NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as
of December 11, 2015 (the “Grant Date”) between Aspen Group, Inc. (the
“Company”) and Michael Mathews (the “Optionee”).




WHEREAS, by action taken by the Board of Directors (the “Board”) it has adopted
the 2012 Equity Incentive Plan, as amended (the “Plan”); and




WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.




NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:




1.

Grant of Non-Qualified Options.  On the Grant Date, the Company irrevocably
granted to the Optionee, as a matter of separate agreement and not in lieu of
salary or other compensation for services, the right and option to purchase all
or any part of 1,500,000 shares of authorized but unissued or treasury common
stock of the Company (the “Options”) on the terms and conditions herein set
forth. The Optionee acknowledges receipt of a copy of the Plan, as amended.




2.

Price.  The exercise price of the Options is $0.175 per share.




3.

Vesting - When Exercisable.  




(a)

The Options shall vest in three equal annual increments with the first vesting
date being one year from the Grant Date, subject to the Optionee’s continued
service as an executive officer or director of the Company on each applicable
vesting date.  Any fractional vesting shall be rounded up to the extent
necessary.  Notwithstanding any other provision in this Agreement, the Options
shall vest immediately on the occurrence of a Change of Control as defined under
the Plan. In the event of a Change of Control, the Options shall be assumed or
substituted by the successor corporation or a parent or subsidiary of the
successor corporation. If the successor corporation refuses to assume or
substitute for the Options, all Options immediately prior to the closing of the
Change of Control event will automatically be exercised by a net exercise of the
Options, under which the Company will not require a payment of the exercise
price of the Options in cash but will reduce the number of shares of stock
issued upon exercise by a whole number of shares based upon the price paid per
share by the successor corporation. For example, if the successor corporation
pays $2.00 per share and your exercise price is $0.50, if you hold 1,000
options, the Company will issue you 750 shares immediately prior to the Change
of Control event. If the successor corporation pays a price per share which is
below the exercise price under Section 2, then the Options will terminate
immediately upon the Change of Control event if they are not assumed.  




(b)

Subject to Section 24 of the Plan, any of the vested Options may be exercised
prior to and until 6:00 p.m. New York time ten years from the Grant Date (the
“Expiration Date”).  None of the Options may be exercised prior to vesting.  








--------------------------------------------------------------------------------



(c)

Notwithstanding any other provision of this Agreement, upon resolution of the
Board or the Committee (as defined in the Plan), the Options, whether vested or
unvested, shall be immediately forfeited if any of the events specified in
Sections 24(a) or (b) of the Plan, as applicable, occur.




4.

Termination of Relationship. The Options granted hereunder shall be subject to
the termination provisions under Sections 10 and 11 of the Plan.




5.

Profits on the Sale of Certain Shares; Redemption.  The Options granted
hereunder shall be subject to the redemption provisions under Section 24(c) of
the Plan.




6.

Method of Exercise.  The Options shall be exercisable by a written notice in the
form attached to this Agreement, which shall:




(a)  

be signed by the person or persons entitled to exercise the Options and, if the
Options are being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to counsel for the Company, of the right of
such person or persons to exercise the Options;




(b)

be accompanied by full payment of the exercise price by tender to the Company of
an amount equal to the exercise price multiplied by the number of underlying
shares being purchased either in cash, by wire transfer, or by certified check
or bank cashier’s check, payable to the order of the Company;




(c)

be accompanied by payment of any amount that the Company, in its sole
discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.




The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.




7.

Anti-Dilution Provisions.  The Options granted hereunder shall have the
anti-dilution rights set forth in Section 14 of the Plan.




8.

Necessity to Become Holder of Record.  Neither the Optionee, the Optionee’s
estate, nor any Transferee shall have any rights as a shareholder with respect
to any shares underlying the Options until such person shall have become the
holder of record of such shares.  No dividends or cash distributions, ordinary
or extraordinary, shall be provided to the holder if the record date is prior to
the date on which such person became the holder of record thereof.




9.

Reservation of Right to Terminate Relationship.  Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Optionee at any time, with or without cause.  The termination of the
relationship of the Optionee by the Company, regardless of the reason therefor,
shall have the results provided for in Section 24 of the Plan.








2




--------------------------------------------------------------------------------



10.

Conditions to Exercise of Options.  If a Registration Statement on Form S-8 (or
any other successor form) is not effective as to the shares of common stock
issuable upon exercise of the Options, the remainder of this Section 10 is
applicable as to federal law.  In order to enable the Company to comply with the
Securities Act of 1933 (the “Securities Act”) and relevant state law, the
Company may require the Optionee, the Optionee’s estate, or any Transferee as a
condition of the exercising of the Options granted hereunder, to give written
assurance satisfactory to the Company that the shares subject to the Options are
being acquired for such person’s own account, for investment only, with no view
to the distribution of same, and that any subsequent resale of any such shares
either shall be made pursuant to a registration statement under the Securities
Act and applicable state law which has become effective and is current with
regard to the shares being sold, or shall be pursuant to an exemption from
registration under the Securities Act and applicable state law.




The Options are further subject to the requirement that, if at any time the
Board shall determine, in its discretion, that the listing, registration, or
qualification of the shares of common stock underlying the Options upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with the issue or purchase of shares underlying the Options, the
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected.  




11.

Sale of Shares Acquired Upon Exercise of Options.  If the Optionee is an officer
(as defined by Section 16(b) of the Securities Exchange Act of 1934 (“Section
16(b)”)) or a director of the Company, any shares of the Company’s common stock
acquired pursuant to the Options cannot be sold by the Optionee until at least
six months elapse from the Grant Date except in case of death or disability or
if the grant was exempt from the short-swing profit provisions of Section 16(b).




12.

Transfer.  No transfer of the Options by the Optionee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
letters testamentary or such other evidence as the Board may deem necessary to
establish the authority of the estate and the acceptance by the Transferee or
Transferees of the terms and conditions of the Options.




13.

Duties of the Company.  The Company will at all times during the term of the
Options:




(a)

Reserve and keep available for issue such number of shares of its authorized and
unissued common stock as will be sufficient to satisfy the requirements of this
Agreement;




(b)

Pay all original issue taxes with respect to the issuance of shares pursuant
hereto and all other fees and expenses necessarily incurred by the Company in
connection therewith;




(c)

Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.




14.

Parties Bound by Plan.  The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Optionee
and the Optionee’s respective successors in interest.








3




--------------------------------------------------------------------------------



15.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




16.

Arbitration.  Except to the extent a party is seeking equitable relief, any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in New York County, New York (unless the parties agree in writing to
a different location), before a single arbitrator in accordance with the rules
of the American Arbitration Association then in effect.  The decision and award
made by the arbitrator shall be final, binding and conclusive on all parties
hereto for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.




17.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




18.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing and shall be delivered to
the addresses in person, by FedEx or similar receipted delivery as follows:




The Optionee:

at the address on the Signature Page




The Company:

Aspen Group, Inc.

224 West 30th Street, Suite 604

New York, NY 10001

Attention: Michael Mathews




with a copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson, White & Lioce, P.A.

3001 PGA Boulevard

Suite 305

Palm Beach Gardens, FL 33410




or to such other address as either of them, by notice to the other may designate
from time to time.  




19.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorneys’ fees, costs and expenses.




20.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance whether
sounding in contract, tort or otherwise shall be governed or interpreted
according to the laws of Delaware without regard to choice of law
considerations.  








4




--------------------------------------------------------------------------------



21.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




22.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




23.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




24.

Stop-Transfer Orders.  




(a)

The Optionee agrees that, in order to ensure compliance with the restrictions
set forth in the Plan and this Agreement, the Company may issue appropriate
“stop transfer” instructions to its duly authorized transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.




(b)

The Company shall not be required (i) to transfer on its books any shares of the
Company’s common stock that have been sold or otherwise transferred in violation
of any of the provisions of the Plan or the Agreement or (ii) to treat the owner
of such shares of common stock or to accord the right to vote or pay dividends
to any purchaser or other Transferee to whom such shares of common stock shall
have been so transferred.




25.

Exclusive Jurisdiction and Venue. Any action brought by either party against the
other concerning the transactions contemplated by or arising under this
Agreement shall be brought only in the state or federal courts of New York and
venue shall be in New York County or appropriate federal district and division.
 The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.




[Signature Page to Follow]





5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.




 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Janet Gill

 

 

Chief Financial Officer

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

Michael Mathews

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 
























































6




--------------------------------------------------------------------------------

NOTICE OF EXERCISE




To:

__________________________

__________________________

__________________________

Attention _________, _______________

Facsimile: (____) _____-______




Please be advised that I hereby elect to exercise my option to purchase shares
of ___________, pursuant to the Stock Option Agreement dated __________________.
 




Number of Shares to Be Purchased:

_______________




Multiplied by: Purchase Price Per Share

$______________




Total Purchase Price

$_______________




Please check the payment method below:  




____

Enclosed is a check for the total purchase price above.  




____

Wire transfer sent on _____________, 20__.  




Please contact me as soon as possible to discuss the possible payment of
withholding taxes and any other documents we may require.   







Name of Option Holder (Please Print): ________________________________




Address of Option Holder




________________________________________________________________







Telephone Number of Option Holder:

________________________________




Social Security Number of Option Holder:

________________________________





7




--------------------------------------------------------------------------------




If the certificate is to be issued to person other than the Option Holder,
please provide the following for such person:







________________________________

(Name)




________________________________

(Address)




________________________________




________________________________







________________________________

(Telephone Number)




________________________________

(Social Security Number)







In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).




I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on the attached Exhibit A.  If the SEC has amended the
rule defining the definition of accredited investor, the new provisions shall be
applicable. I acknowledge that as a condition to exercise the Options, the
Company may request updated information regarding the Holder’s status as an
accredited investor.  My exercise of the Options shall be in compliance with the
applicable exemptions under the Securities Act and applicable state law.










________________________________

Dated: _________________

Signature of Option Holder




















8




--------------------------------------------------------------------------------




Exhibit A To Stock Option Agreement




For Individual Investors Only:

1.

A person who has an individual net worth, or a person who with his or her spouse
has a combined net worth, in excess of $1,000,000. For purposes of calculating
net worth under this paragraph (1), (i) the primary residence shall not be
included as an asset, (ii) to the extent that the indebtedness that is secured
by the primary residence is in excess of the fair market value of the primary
residence, the excess amount shall be included as a liability, and (iii) if the
amount of outstanding indebtedness that is secured by the primary residence
exceeds the amount outstanding 60 days prior to exercising the stock options,
other than as a result of the acquisition of the primary residence, the amount
of such excess shall be included as a liability.




2a.

A person who had individual income (exclusive of any income attributable to the
person’s spouse) of more than who has $200,000 in each of the two most recently
completed years and who reasonably expects to have an individual income in
excess of $200,000 this year.




2b.

Alternatively, a person, who with his or her spouse, has joint income in excess
of $300,000 in each applicable year.




3.

A director or executive officer of the Company.




Other Investors:

4.

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933
(“Securities Act”) whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; insurance company as defined in Section 2(13) of the Securities
Act; investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.




5.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940.




6.

An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.  




7.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities Act.




8.

An entity in which all of the equity owners are accredited investors.











9


